Case 2:15-cv-02169-TLP-tmp Document 51 Filed 07/30/19 Page 1 of 2                     PageID 215



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  DEREK RAWLINGS, JR.,                            )
                                                  )
         Plaintiff,                               )
                                                  )        No. 2:15-cv-02169-TLP-tmp
  v.                                              )
                                                  )
  GARRY ARNOLD, KENNETH BOYKIN,                   )
  AND KEELEY GRAY,                                )
                                                  )
         Defendants.                              )


                                        JUDGMENT


 JUDGMENT BY COURT. This action came before the Court on Plaintiff’s pro se

 Complaint, filed on March 9, 2015, seeking a trial by jury. (ECF No. 1.) The Plaintiff

 claimed that Defendants violated his constitutional rights. The issues were tried before a jury

 from July 23, 2019 to July 24, 2019. (ECF Nos. 42, 46.) After hearing the evidence

 submitted, the Jury returned a verdict in favor of the Defendants. (ECF No. 49.) The Court

 confirmed the verdict by polling the individual jurors. (ECF No. 46.)

 IT IS ORDERED, ADJUDGED, AND DECREED in accordance with the jury verdict

 rendered on July 24, 2019, judgment is hereby entered in favor of Defendants, Garry Arnold,

 Kenneth Boykins and Keeley Gray, and against Plaintiff, Derek Rawlings, thereby

 DISMISSING THIS CASE WITH PREJUDICE.
Case 2:15-cv-02169-TLP-tmp Document 51 Filed 07/30/19 Page 2 of 2   PageID 216



APPROVED:

s/Thomas L. Parker
THOMAS L. PARKER
UNITED STATES DISTRICT JUDGE

 July 30, 2019
 Date




                                     2
